Title: From Thomas Jefferson to Henry Dearborn, 9 August 1807
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Dear Sir
                            
                            Monticello Aug. 9. 07.
                        
                        I recieved yesterday yours of the 7th. with the proposition for substituting 32,000. twelve month volunteers
                            instead of 15,000. regulars as a disposeable force, and I like the idea much. it will of course be a subject of
                            consideration when we all meet again, but I repeat that I like it greatly.
                        On some occasion, a little before I left Washington, when we were together (all, I think except mr Gallatin,
                            but I am not quite so sure as to yourself as the others) conversing on the bungling business which had been made by the
                            officers commanding at Norfolk, with Erskine’s letters, and the more bungling conduct to be expected when the command
                            should devolve on a militia Major, mr Smith proposed that the whole business of flags should be committed to Decatur.
                            this appeared to obtain at once the general approbation. thinking it so settled, on lately recieving a letter from Govr.
                            Cabell asking full & explicit instructions as to the mode of intercourse, I endeavored to lay down the general rules of
                            intercourse by flag, as well digested as I could to meet all cases, but concluded by informing him that that whole
                            business was committed to Decatur. mr Madison now informs me that either not recollecting or not understanding this to
                            have been the arrangement, instructions have been given to the officer commanding by land, relative to intercourse, which
                            may produce collision. the remedy I think is easy, & will on the whole place the matter on more proper ground. that is
                            to give to the commanding officers, by land as well as sea, equal authority to send & recieve flags. this is the safer
                            as I see by the papers that mr Newton (of Congress) is the Major. I shall accordingly write to Govr. Cabell to-day to
                            correct the error & to inform him that the two commanders stand on an equal footing in the direction of flags.
                        I wrote you yesterday as to the additional company of infantry employed, and shall await your opinion before
                            I say any thing on it to the Governor. I salute you affectionately.
                        
                            Th: Jefferson
                            
                        
                    